Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In order to follow the EFAI process as intended, the Finality  and previous Office action have been withdrawn and are being replaced by this attached First Action Interview Office action.  Please note that the after-final amendment, filed August 25, 2022, has not been entered into the case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 24, it is not the side wall that has the first and second configurations, it is the panels/doors. Therefore, this claim is confusing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-23, 30, 31 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (3,908,749).  Williams teaches a galley or bar (Fig. 1) for a vehicle/airplane (column 1, paragraph 1), comprising: a visible side wall (side walls of 11); and two panelings/doors (16a,b) for partially or completely concealing a work area of the galley or bar, wherein the panelings are adjustable between at least two configurations, wherein the panelings, in a first configuration, forms or covers at least a part of the visible side wall and, in a second configuration, partially or completely conceals the work area (see Fig. 1, solid and dashed lines).  Wherein the panelings have an inner side that is visible from outside the bar or galley in the first configuration and wherein the inner side is turned towards the work area in the second configuration, such that it is not visible from outside the bar or galley (see Fig. 1).  Wherein the rotatably mounted doors are pivotable by 270 degrees around an axis of rotation.  Wherein the two panelings are symmetrical. Further comprising an additional side wall, wherein the two panelings are adjustable between the at least two configurations, and wherein the two panelings, in the first configuration, form part of the visible side wall and of the additional side wall and, in the second configuration, partially or completely conceal the work area.  Further comprising a compartment (14,15) that is accessible from the visible side wall and/or from the work area.  Wherein the compartment is refrigerated (via 53).  Wherein a height of the paneling is essentially equal to a height of the galley or bar (see Fig. 1).  
 	Claims 16, 18-23, 29, 30 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marder (4,588,237).  Marder teaches a galley or bar (Fig. 1; please note that limitations in intended use/”for” statements are given little weight in a claim), comprising: a visible side wall (16,18); and two panelings/doors (28,30) for partially or completely concealing a work area of the galley or bar, wherein the panelings are adjustable between at least two configurations, wherein the panelings, in a first configuration, forms or covers at least a part of the visible side wall and, in a second configuration, partially or completely conceals the work area (see Figs. 1 and 2).  Wherein the panelings have an inner side that is visible from outside the bar or galley in the first configuration and wherein the inner side is turned towards the work area in the second configuration, such that it is not visible from outside the bar or galley (see Figs. 1 and 2).  Wherein the rotatably mounted doors are pivotable by 270 degrees around an axis of rotation.  Wherein the two panelings are symmetrical. Further comprising an additional side wall, wherein the two panelings are adjustable between the at least two configurations, and wherein the two panelings, in the first configuration, form part of the visible side wall and of the additional side wall and, in the second configuration, partially or completely conceal the work area.  Further comprising a compartment (space with drawers 38,40) that is accessible from the visible side wall and/or from the work area.  Wherein the paneling is mounted in a displaceable manner parallel to the visible side wall (Fig. 2).  Wherein a height of the paneling is essentially equal to a height of the galley or bar (see Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (3,908,749) in view of Marder (4,588,237).  As stated above, Williams teaches the limitations of claim 16, including paneling rotatably attached to a side wall.  For claim 29, Williams fails to teach that the paneling is mounted in a displaceable manner parallel to the visible side wall.  Marder teaches paneling mounted in a displaceable manner parallel to the visible side wall (Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bar of Williams by using the hinge of Marder between the doors, so that the doors would sit parallel to the side walls, allowing the bar to consume less space when the doors are opened.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (3,908,749) or Marder (4,588,237) in view of Apel et al (2002/0030139).  As stated above, Williams/Marder teaches the limitations of claim 16, including paneling rotatably attached to a side wall of a galley/bar.  For claim 24, Williams/Marder fails to teach that the visible side wall in the first configuration serves as a first display and/or first holder for goods, and wherein the visible side wall in the second configuration serves as a second display and/or second holder for goods.  Apel teaches that a display can be added to a surface for advertising purposes (Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley/bar of Williams or Marder by adding the display of Apel to the side walls and doors, for the advantage stated above.
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (3,908,749) or Marder (4,588,237) in view of Kim (5,647,651).  As stated above, Williams/Marder teaches the limitations of claims 16, 30 and 31, including a galley/bar with a compartment.  For claims 32 and 33, Williams/Marder fails to teach 
that the compartment is accessible via one or more external doors from the side wall and/or one or more internal doors from the work area.  Wherein the internal door is configured such that it can only be opened in the first configuration.   Kim teaches internal doors (10) that close off portion of a compartment, making smaller compartments therein (Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley/bar of Williams or Marder by adding the internal doors of Kim inside the compartment, for the advantage stated above.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (3,908,749) or Marder (4,588,237) in view of Young et al (2014/0158826).  As stated above, Williams/Marder teaches the limitations of claim 16, including a galley/bar with a doors rotatably mounted to side walls.  For claim 25, Williams/Marder fails to teach 
that the visible side wall has a recess to accommodate the paneling in the first configuration, and wherein a dimension of the recess corresponds to a dimension of the corresponding paneling.   Young teaches providing a recess in a sidewall for insertion of a pivoting panel (Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley/bar of Williams or Marder by adding the recess of Young to the side walls, for the placement of the opened doors, allowing the bar to consume less space when the doors are opened.   
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (3,908,749) or Marder (4,588,237) in view of Young et al (2014/0158826), as stated above, and further in view of Alexander (2,435,620).  As stated above, Williams/Marder in view of Young teaches the limitations of claim 25, including a galley/bar with a doors rotatably mounted to recessed side walls.  For claim 26-28, Williams/Marder in view of Alexander fails to teach that the paneling comprises multiple parts that can be pivoted and/or displaced relative to each other.  Wherein the paneling comprises a main part and an extension, and wherein the extension can be stowed in or on the main part in such a manner that the paneling in the first configuration fits into the recess.  Wherein the extension can be inserted into a gap of the main part or is displaceable in a manner guided on the surface of the main part or is pivotable relative to the main part.  Alexander teaches a slidable door extension (33).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley/bar of Williams or Marder in view of Young by adding the door extensions of Alexander therewith, to allow for additional privacy when the doors are opened and one is retrieving or inserting items within the compartment.
Response to Arguments
	There was no response to the pre-interview first office action mailed April 5, 2022.  Therefore, there are no arguments to respond to and the rejections stand.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
August 31, 2022
					/JANET M WILKENS/                                                      Primary Examiner, Art Unit 3637